Citation Nr: 1216046	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 1990, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2011, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

In reviewing the claims file, the Board notes that in October 2009, the RO denied entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) and depressive disorder.  The Veteran subsequently submitted correspondence, which was apparently accepted as a notice of disagreement.  On review, it does not appear that a statement of the case has been issued.  The Board observes, however, that entitlement to service connection for PTSD was originally granted in a December 2004 rating decision and the Veteran did not appeal the assigned effective date at that time.  

The United States Court of Appeals for Veterans Claims (Court) held that once a decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  If an untimely freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Id.  Accordingly, the Board declines to remand the earlier effective date question for a statement of the case.  If the Veteran wishes to challenge the assigned effective date, he should submit a proper pled claim alleging clear and unmistakable error in the December 2004 rating decision.  


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in conjunction with his claim of entitlement to special monthly compensation based on a need for aid and attendance; he has not asserted good cause for his failure to report.  





CONCLUSION OF LAW

The claim of entitlement to special monthly compensation based on a need for aid and attendance is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.655 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.  

Analysis

In January 2011, the Board requested a VA aid and attendance examination.  In February 2011, the Appeals Management Center (AMC) sent the Veteran a letter notifying him that he was being scheduled for an examination.  He was advised that his claim might be denied if he failed to report for the examination without good cause.  

Information received from the VA Medical Center indicates that the Veteran failed to report for his scheduled examination.  

In February 2012, the AMC issued a supplemental statement of the case.  At that time, the Veteran was advised that he had failed to report for the needed examination.  The Veteran responded to the supplemental statement of the case, indicating that he had additional evidence to submit and he asked VA to wait the full 30-day period to give him a chance to submit the evidence.  In March 2012, the Board received a congressional inquiry.  More than 30 days has elapsed, however, no additional evidence has been received.  

Pursuant to regulation, when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken in accordance with paragraph (b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

The Veteran is seeking an increase in compensation, specifically, special monthly compensation based on a need for aid and attendance.  Evidence of record shows that the Veteran did not report for a necessary VA examination.  The Veteran has neither asserted nor demonstrated good cause for his failure to report for the scheduled VA examination, nor has he asserted a willingness to attend such examination.  Therefore, the claim is denied.  38 C.F.R. § 3.655.

ORDER

Entitlement to special monthly compensation based on a need for aid and attendance is denied.  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


